DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-8 and 10-14 are allowed.
The invention is directed to apparatuses and methods for a Physical Random Access Channel (PRACH) retransmission, executed by a UE wirelessly transmitting and receiving to and from a cellular station. Each of the independent claims 1 and 8 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A method for a Physical Random Access Channel (PRACH) retransmission, executed by a UE wirelessly transmitting and receiving to and from a cellular station, the method comprising: performing a first PRACH transmission or retransmission using a first spatial domain transmission filter on first PRACH resources which are associated with a first downlink reference signal; subsequent to the first PRACH transmission or retransmission, performing a second PRACH retransmission using a second spatial domain transmission filter on second PRACH resources which are associated with a second downlink reference signal; not incrementing a power ramping counter in response to the UE selecting the second spatial domain transmission filter different from the first spatial domain transmission filter, or not incrementing the power ramping counter in response to the UE selecting the second downlink reference signal different from the first downlink reference signal; and
incrementing the power ramping counter by one in response to the UE selecting the second spatial domain transmission filter to be the same as the first spatial domain transmission filter and the second downlink reference signal to be the same as the first downlink reference signal.
	Regarding claim 8, A User Equipment (UE), comprising: a wireless transceiver, configured to perform wireless transmission and reception to and from a cellular station; and a controller, configured to perform a first PRACH transmission or retransmission using a first spatial domain transmission filter on first PRACH resources which are associated with a first downlink reference signal, and to perform a second PRACH retransmission subsequent to the first PRACH transmission or retransmission using a second spatial domain transmission filter on second PRACH resources which are associated with a second downlink reference signal, wherein the controller is further configured to not increment a power ramping counter in response to the second spatial domain transmission filter being different from the first spatial domain transmission filter or the second downlink reference signal being different from the first downlink reference signal, and wherein the controller is further configured to increment the power ramping counter by one in response to the second spatial domain transmission filter being the same as the first 4Application Serial No. 16/991,200 Art Unit 2473 spatial domain transmission filter and the second downlink reference signal being the same as the first downlink reference signal. 
	Therefore, the independent claims 1 and 8 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Jeon et al. (US 2020/0146057 A1) discloses a method and system for transmitting random access preamble based on the transmission power, and the calculated total power of the one or more of the plurality of random access preambles may be a sum of the preamble transmission power for the one or more of the plurality of the random access preambles, and if a UE doesn't get the RAR corresponding to the RACH preamble transmission, the UE may re-attempt to transmit a preamble in different ways.
Claims 3-7 and 10-14 are allowed since they depend on claims 1 and 8 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        4/26/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473